Peck, J.,
delivered the opinion of the court:
Henry G-. Thomas, who describes himself as a colored citizen, resident of Charleston,' South Carolina, presents a claim for the proceeds of one bale of upland cotton, and seeks to recover under the provisions *53of the act of' 12th March, 18G3, for the collection of captured and abandoned property.
We find that this claimant tv as the owner of a bale of upland cotton at the time of the evacuation of Charleston by the rebel forces, and that this cotton was taken from him by the federal army, and was, with the bales of other owners, transmitted to New York, where it was sold, and the proceeds thereof paid into the treasury; the claimant bringing himself within the purview of the act above referred to.
‘Apart from all presumptions of fidelity to the United States which would arise from his color, he has proven that he never gave any aid or comfort to the States in rebellion, by other testimony than his own.
The claimant was examined as a witness, and gives this impressive reason for not having aided the rebellion: “ My sentiments were
opposed to the Confederate States, knowing that our freedom depended upon the success of the United States, and that if the rebels gained, I, though a freeman, might be made a slave; all of us might.”
The right of this claimant to recover is fully established.
We therefore direct that this cause be certified to the Treasury Department so that the claimant, Henry G-. Thomas, may receive $131 20, for the said bale of cotton, that sum being the amount which has found its way into the treasury, as the net proceeds of a bale of upland cotton from Charleston, as stated by the return of the Secretary of the Treasury, which is made an exhibit in this case.